Citation Nr: 0426071	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-05 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for varicose 
veins in the lower right leg, currently assigned a 10 percent 
disability evaluation.

2.  Entitlement to a higher initial evaluation for varicose 
veins in the lower left leg, currently assigned a 10 percent 
disability evaluation.

3.  Entitlement to service connection for an upper back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought on appeal.  An 
August 2001 rating decision granted service connection for 
varicose veins in the right leg and assigned a 10 percent 
disability evaluation effective from April 24, 2000.  A June 
2002 rating decision also granted service connection for 
varicose veins in the left leg and assigned a 10 percent 
disability evaluation effective from April 24, 2000.  A 
rating decision dated in June 2003 denied service connection 
for an upper back disorder.  The veteran, who had active 
service from May 1979 to December 1979 as well as reported 
active service from January 1978 to May 1979, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's varicose veins in his lower right leg are 
not productive of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

3.  The veteran's varicose veins in his lower left leg are 
not productive of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

4.  An upper back disorder has not been shown to be causally 
or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for varicose veins in the lower right leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 
(2003).
  
2.  The criteria for an evaluation in excess of 10 percent 
for varicose veins in the lower left leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 
(2003).

3.  An upper back disorder was not incurred in or aggravated 
by active service nor may arthritis of the upper back be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the rating 
decisions as well as the Statements of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, including the 
schedular criteria, and the reasons his claim was denied.  In 
addition, the RO sent a letter to the veteran in June 2001 in 
connection with his claim for service connection for varicose 
veins in both his right and left legs that specifically 
informed him of what VA was doing to assist and what was 
needed from him.  That letter obviously did not address the 
issue of entitlement to a higher initial evaluation for the 
veteran's disabilities, as service connection had not been 
established at that time.  However, it has been determined by 
VA's Office of the General Counsel (OGC) that, when a claim 
of service connection is granted and the veteran submits a 
notice of disagreement in which he raises the new issue of 
entitlement to an increased rating for the disability in 
question, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, the OGC 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done in the present case.  Thus, no 
further notice is required in connection with the veteran's 
claims for higher initial evaluations.  Additionally, a 
letter dated in April 2003 was sent to the veteran in 
connection with his claim for service connection for his 
upper back disorder.  The letter specifically informed the 
veteran of the VCAA, what the VA's and the veteran's 
responsibilities were under the Act, including the division 
of responsibilities in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA outpatient 
records.  The veteran was also afforded VA examinations in 
August 2000, April 2002, and June 2003 in connection with his 
claims for higher initial evaluations for varicose veins in 
both his right and left legs.  The Board notes that the 
veteran was also scheduled for a VA examination in connection 
with his claim for service connection for an upper back 
disorder.  However, the veteran failed to report for that 
examination.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete regarding the claims for higher initial 
evaluations for varicose veins in both his right and left 
legs and for service connection for an upper back disorder, 
and those matters are ready for appellate review.  

I. Higher Initial Evaluation for Varicose Veins in the Right 
and Left Legs

The veteran contends that the current evaluations assigned 
for varicose veins in both his right and left legs do not 
accurately reflect the severity of those disabilities.  He 
maintains that the symptomatology associated with these 
disorders warrants an evaluation in excess of 10 percent for 
each disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's varicose veins in both his right and left legs 
are each currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7120.  A 10 percent 
evaluation is for assignment when there is intermittent edema 
of extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent evaluation is 
warranted when there is persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.

In this case, an August 2001 rating decision granted service 
connection for varicose veins in the right leg and assigned a 
10 percent disability evaluation effective from April 24, 
2000.  That determination was based on a review of the 
veteran's service medical records and VA outpatient records 
as well as on the findings of a VA examination performed in 
August 2000. Another rating decision dated in June 2002 also 
granted service connection for varicose veins in the left leg 
and assigned a 10 percent disability evaluation effective 
from April 24, 2000.  That determination was based on the 
findings of an April 2002 VA examination.  The June 2002 
rating decision also continued the 10 percent disability 
evaluation for varicose veins in the right leg, as did a July 
2003 rating decision.  During the pendency of the appeal, 
both of these 10 percent disability evaluations have remained 
in effect.  

VA outpatient records dated from September 1999 to August 
2000 document the veteran's complaints of pain due to his 
varicose veins.  In June 2000, it was noted that he had 
superficial varicose veins without any ulcers or pedal edema.  

The veteran was afforded a VA examination in August 2000 
during which he told the examiner that he had pain, which he 
described as an aching sensation.  He related that the pain 
was worse in his right leg than in his left leg.  He also 
experienced an occasional shock sensation bilaterally.  He 
had not been prescribed any treatment other than compression 
hose, which he did not use, and he had never had surgery.  
The veteran rated his pain as a three in a state of rest and 
indicated that the pain elevated to a four when he walked or 
stood for a long period of time.  A physical examination did 
not reveal any knotted varicosities in the bilateral lower 
extremities.  Nor was there any skin discoloration, ulcers, 
or edema.  The skin was warm and dry to touch, and his skin 
integrity was good to his bilateral feet.  His pulses in both 
the lower and upper extremities were 2/3 and equal in 
strength and tone.  He had small superficial varicosities in 
his right anterior lower leg around the calf area as well as 
posteriorly, which were not dilated.  He did have some small 
veins dilated in his bilateral feet on the anterior position, 
but there was no discoloration or loss in sensation.  The 
veteran stated that the vessels or varicosities became more 
prominent the longer he stood.  Although the veteran also 
told the examiner that he did have some edema when he stayed 
on his feet for an increased period of time, he did not have 
edema at the time of the examination.  The examiner commented 
that the veteran's activity level had decreased, as he had 
been admitted to the hospital for other medical reasons, 
which may or may not have contributed to the objective 
findings of varicosities.  Diagnostic testing did not find 
any evidence of deep vein thrombosis of the right lower 
extremity.  The veteran was diagnosed with chronic and 
recurrent bilateral leg strain as well as with superficial 
varicosities of the right lower leg.

In July 2001, the veteran's girlfriend submitted a lay 
statement relating that the veteran complained of weakness in 
his legs as well as cramping and numbness.  She stated that 
he was unable to walk long distances or to stand up for a 
prolonged period of time and that his hands and feet were 
always cold.

VA outpatient records dated from September 2001 to March 2002 
document the veteran's complaints pertaining to his varicose 
veins.  In this regard, he complained that his varicose veins 
hurt all of time and that he had frequent cramps in his legs 
when he walked.  In February 2002, he had been resistant to 
sitting with his feet up, and had not been wearing his 
thromboembolic disease hose.

VA outpatient records dated from March 2002 to February 2004 
indicate that the veteran complained of chronic pain in his 
legs and that in May 2003 there was no edema in his 
extremities.

The veteran was afforded a VA examination in April 2002 
during which he denied having any edema or skin changes.  He 
did have fatigue in his legs on a daily basis as well as 
cramping with prolonged standing or ambulation.  He indicated 
that he felt better in the morning, but rated his ache as a 
five by evening.  The veteran had been issued anti-embolism 
compression stockings six months earlier, which he believed 
had helped somewhat.  A physical examination revealed no 
evidence of edema, dermatitis, or cellulitis.  His legs were 
nontender, and there was no swelling, heat, or claudication.  
There were a few spider veins in the posterior right knee and 
below the right knee.  In his posterior right calf, he had 
two small bulging medium-sized veins that were tender.  He 
also had a small blue flat vein over the right anterior 
lateral mid shin area.  In the left lower extremity, there 
were a few spider veins posteriorly in the upper thigh above 
the knee as well as a few laterally over the thigh.  There 
were also two small flat blue veins noted in the medial left 
calf and multiple spider veins were noted laterally in the 
ankles.  The pulses were intact in both extremities.  He was 
diagnosed with varicose veins in the bilateral lower 
extremities, which the examiner described as a mild disease.  
Associated symptoms included fatigue and cramping, and the 
examiner commented that the numbness and weakness in his legs 
were not related to his varicose veins, as they were related 
to a neurologic problem.  

The veteran's fiancée submitted a lay statement in May 2002 
indicating that his varicose veins had made it difficult for 
him to dance, walk for a long period of time, and go up and 
down stairs.  She indicated that he could barely move his 
legs after a day of work and that his veins sometimes burst 
and left blood under the skin.

The veteran was afforded a VA examination in June 2003 during 
which he complained of increasing problems with his varicose 
veins in the posterior aspect of the calf of his right leg as 
well as some in his left leg.  He stated that his varicose 
veins precluded him from walking very far and from standing 
for any length of time.  He had some diffuse pain in his legs 
at all times, which worsened when he walked two to three 
blocks and sometimes caused his legs to shiver.  He had had 
some difficulty one year earlier with numbness in his leg and 
thigh that persisted for approximately three months.  He was 
not paralyzed, but he felt like the skin of his right leg was 
involved.  The symptoms and of his varicose veins, including 
the discomfort in his legs, were reported to keep him from 
working.  The veteran denied developing any swelling 
distally, but he did indicate that there was discoloration of 
the foot after standing for some time.  Although he never 
really complained of swelling, he did get some relief from 
elevation of the extremity.  The veteran had been prescribed 
support stockings, but it was difficult to ascertain whether 
he wore them routinely.  He had not had any surgical 
procedures.

A physical examination revealed nontender varicosities in the 
right leg that emptied easily.  He also had a prominent 
saphenous vein, which emptied readily when elevated.  There 
was no edema or swelling, and his pulses were normal.  After 
standing still for some time, there was some generalized 
discoloration, and his foot took on a somewhat dusky 
appearance.  There were no distal varicosities identified in 
the left leg.  His veins were prominent, and a small 
punctuate varicosity was noted very superficially near the 
mid portion of the leg.  Of note, there was no distal edema, 
change in the skin texture, or evidence of pigmentation or 
previous venous stasis.  The veteran was diagnosed with small 
varicose veins in both of his legs without stasis.

In his April 2004 hearing testimony before the Board, the 
veteran stated that he experienced aching in both of his legs 
and that his right leg was worse than his left leg.  Both 
legs became fatigued rather quickly, and he experienced 
numbness and tingling in his legs as well as muscle aches.  
His legs swelled, especially in the left foot, which had been 
swollen for two months.  His right foot would become swollen 
when he walked or did too much standing.  The veteran 
testified that he wore support hose and elevated his legs to 
alleviate the pain and reduce the swelling.  In this regard, 
he stated that he always sat in a recliner and elevated his 
legs.  He had not been prescribed any medication for his 
varicose veins.  His legs were very red, and his feet became 
very cold.  He stated that his right leg had a rather big 
blood clot and that his left foot had a small one.  He 
indicated that he was limited in what he could do because he 
had to sit whenever he had been standing for a prolonged 
period of time.  He further stated that his varicose veins 
rendered him unable to work to work full-time.  Instead, he 
had been performing odd jobs.  He also indicated that he had 
been considered disabled for different reasons, such as his 
upper back and mental problems.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation in excess of 10 percent for varicose veins in 
either his right or left leg.  The veteran testified in April 
2004 that his legs swelled, especially in the left foot, 
which had been swollen for two months, and that his right 
foot would become swollen when he walked or did too much 
standing.  However, he also stated that he wore support hose 
and elevated his legs to alleviate the pain and reduce the 
swelling.  Thus, there was no indication that the edema the 
veteran described was incompletely relieved by elevation.  
Further, the Board notes that the veteran denied developing 
any swelling distally at his June 2003 VA examination and 
stated that that he did get some relief from elevation of the 
extremity although he never really complained of swelling.  
Significantly, all three of the veteran's VA examinations 
performed in August 2001, April 2002, and June 2003 noted 
that he did not have any edema.  Further, in April 2002, 
while the examiner attributed the veteran's complaints of 
fatigue and cramping to his service-connected bilateral 
varicose veins, he also clearly stated that the numbness and 
weakness in the veteran's legs were not related to his 
varicose veins but rather to a neurologic condition.  
Moreover, the VA examiner in June 2003 stated that the 
veteran's varicose veins in the right leg readily emptied 
when elevated, and he described the varicose veins in both 
legs as small and without stasis.  Thus, the objective 
evidence of record does not show persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  Therefore, 
the Board finds that the symptomatology associated with the 
veteran's service-connected disabilities does not meet the 
criteria for a higher initial evaluation for varicose veins 
in either leg.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing of an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
schedule.  The evidence of record does not demonstrate, nor 
has it been contended, that the veteran's service-connected 
varicose veins in either leg have resulted in frequent 
periods of hospitalization.  Moreover, while these 
disabilities may have an adverse effect upon employment, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Nor do his disabilities otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's varicose veins under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 
(1995). 




II. Service Connection for an Upper Back Disorder 

The veteran also claims that he is entitled to service 
connection for an upper back disorder.  More specifically, he 
argues that he injured his upper back in service and that his 
current upper back disorder is related to that injury.

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Further, 
certain chronic diseases such as arthritis may be presumed to 
have been incurred in or aggravated during service if 
manifested to a compensable degree (10 percent) within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003)

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

In this case, the veteran has reported serving from January 
1978 to December 1979, and service records have verified his 
active service between May 1979 and December 1979.  Although 
the earlier period of service has not been verified, the 
record on appeal does contain service medical records dated 
from January 1978 to November 1979 which are negative for any 
complaints, treatment, or diagnosis of an upper back 
disorder.  In particular, the veteran was provided an 
enlistment examination in January 1978 and a Chapter 13 
examination in November 1979 during which his spine was 
evaluated as being normal and he denied having a medical 
history of recurrent back pain.  His service medical records 
also include treatment records dated throughout his period of 
service including May 1978, but these records do not 
reference any upper back injury or disorder.

VA medical records dated from November 1987 to May 1989 and 
from November 1988 to October 1989 show that the veteran had 
a physical therapy appointment in November 1987 during which 
he complained of mid-thoracic pain, especially after working.  
He reported being in a car accident a year earlier after 
which his back began to bother him much more as well as being 
run over by a truck at age 15.  His physical therapist noted 
that there was an obvious structural scoliosis with his right 
scapulae lower than the left.  He was assessed as having 
long-term scoliosis as well as midthoracic and midscapular 
pain.  The veteran also complained of right mid-thoracic pain 
in December 1987.  On examination, there were no radicular 
signs or symptoms, and it was noted that his back was within 
normal limits.  The treating physician commented that the 
pain was most likely muscular.  In November 1988, the veteran 
was admitted to the hospital for other medical reasons during 
which he was diagnosed with multiple disorders, including 
chronic back pain.  He was thereafter transferred to 
psychiatry during which his diagnoses included chronic pain 
of an unknown etiology.  It was further noted that he had 
chronic pain in his right chest, shoulder, and back and that 
he had a history of two motor vehicle accidents as well as 
heavy lifting on his job.

VA medical records dated from September 1999 to August 2000 
document the veteran's complaints and treatment for chronic 
back pain.  An x-ray obtained in October 1999 revealed 
osteophytes with encroachment of the foraminae and narrowing 
of the intervertebral spaces at C5-C6 and C6-C7, and the 
impression was listed as degenerative joint disease.  Another 
x-ray showed levoscoliosis of the upper dorsal spine and 
minimal dextroscoliosis of the remaining dorsal spine.   
In November 1999, a MRI showed a mild degree of scoliosis of 
the thoracic spine, but there was no evidence of spinal 
stenosis or any detectable pathology at the level of the 
thoracic cord.  Radiology tests also revealed slight 
scoliosis of the upper dorsal spine in March 2000.  The 
veteran complained of back pain in May 2000, which he rated 
as 7+ even when he took pain medication, but his physician 
noted that he did not appear to be in pain.  The veteran also 
complained of frequent pain in his back, hips, and legs in 
August 2000.  

VA outpatient records dated from September 2000 to November 
2001 included chronic back pain in the veteran's problem 
list, and VA outpatient records dated from September 2001 to 
March 2002 show that the veteran was diagnosed with mild 
thoracic spinal cord compression due to scoliosis of the 
thoracic spine.

VA outpatient records dated from March 2002 to February 2004 
document the veteran's complaints and treatment of back pain.  
The veteran was assessed as having cervical spine pain in 
October 2002, and his physician listed his impression as 
chronic back pain in February 2003.  It was later noted in 
March 2003 that he had a history of scoliosis, arthritis, and 
degenerative bone disease.  The veteran told a physician in 
April 2003 that he began having back pain from scoliosis from 
wearing a backpack.  It was noted that he had arthritis and 
degenerative bone disease, but these disorders were not 
included in his diagnoses.  The veteran's back was noted in 
May 2003 as having normal curvature.  In February 2004, it 
was noted that his past medical history included chronic low 
back pain.

In his April 2004 hearing testimony before the Board, the 
veteran stated that he had injured his upper back in May 1978 
when he fell out of a bunk bed onto a concrete floor in the 
barracks and ran five miles the next day with a full 
backpack.  He reported that he was treated at Fort Riley for 
numbness and weakness due to his back.  Following his 
separation from service, he was seen by a chiropractor in 
Kansas City, Kansas and has since been treated by VA.  The 
veteran also described his current symptomatology pertaining 
to his back and testified that the results of tests performed 
in 2000 indicated scoliosis. 

A May 2004 lay statement from a friend of the veteran related 
that the veteran had told her that he had injured his back in 
service while running five miles and that he had also fallen 
out of bed onto a concrete floor.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for an 
upper back disorder.  His service medical records are 
negative for any complaints, treatment, or diagnosis of an 
upper back disorder or associated symptomatology, and the 
evidence of record shows that the veteran did not seek 
treatment for his upper back until many years after his 
separation from service.  Nor is there is any competent 
evidence of record, medical or otherwise, which links a 
current upper back disorder to any event relating to his 
service.  As noted, the veteran was scheduled for a VA 
examination in connection with his claim for service 
connection for an upper back disorder.  However, the veteran 
failed to report for the examination. See 38 C.F.R. § 3.655 
(2003).  Thus, there is no evidence of record demonstrating 
in-service incurrence or aggravation of the disorder or a 
nexus between the veteran's current disorder and military 
service.  Under these circumstances, a basis upon which to 
establish service connection for an upper back disorder has 
not been presented.  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for an upper back disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an upper back disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he currently has an upper back disorder that is 
related to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).
 



ORDER

A higher initial evaluation in excess of 10 percent for 
varicose veins in the lower right leg is denied.

A higher initial evaluation in excess of 10 percent for 
varicose veins in the lower left leg is denied.

Service connection for an upper back disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



